Citation Nr: 1512088	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-15 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether termination of death pension benefits, effective January 1, 2009, was proper.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from December 1950 to December 1952.  He died in April 2001 and the appellant is his son who is the custodian for his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  Due to the location of the appellant's residence, jurisdiction of this appeal is with the RO in San Diego, California.  

In January 2014, the case was remanded to afford the appellant his requested hearing.  A hearing was scheduled for February 2015; however, the appellant did not appear for the hearing.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2014).


FINDINGS OF FACT

1.  The surviving spouse had reported assets worth $107,387.65 as of July 2008 and of $97,000 as of August 2010. 

2.  As of the date of the claim, the surviving spouse was 78 years of age with a life expectancy of at least 8.4 years. 

3.  The surviving spouse's monthly expenses have exceeded her monthly income during the course of the appeal. 

4.  It is reasonable that some portion of the surviving spouse's assets be consumed to pay for her maintenance. 


CONCLUSION OF LAW

The corpus of the appellant's estate precludes the payment of death pension benefits effective January 1, 2009.  38 U.S.C.A. §§ 1521, 1541 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.274, 3.275 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this appeal, the appellant was initially notified in a July 2011 letter of the RO's intention to terminate his mother's death pension benefits due to her incomplete net worth information in light of field examinations showing assets approximating $100,000.  He was given an opportunity to submit evidence and/or arguments as to his mother's correct net worth.  Additionally, after the appellant appealed the termination of his mother's death pension benefits, he was notified of the reasons for the action, and was afforded the continued opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed to the appellant.

II.  Analysis

Death pension is a benefit payable to a veteran's surviving spouse or child because of the veteran's nonservice-connected death.  Basic entitlement exists if (i) the veteran served for 90 days or more during a period of war; or (ii) was at the time of death receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse or child meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  38 U.S.C.A. §§ 1521(j), 1541(a) (West 2002); 38 C.F.R. § 3.3(b) (2014). 

However, pension will be denied (or discontinued) when the corpus of the estate is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance.  38 U.S.C.A. § 1543(a)(1) (West 2002); 38 C.F.R. § 3.274(c) (2014).  The terms "corpus of estate" and "net worth" are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the surviving spouse's reasonable mode of life.  See 38 C.F.R. § 3.275(b) (2014).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002); 38 C.F.R. § 3.271(a) (2014).  Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272 (2014); such income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same twelve- month period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii) (2014).

In determining whether the estate should be used for the surviving spouse's maintenance, factors to be considered include: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; the number of dependents; and the potential rate of depletion, including spending due to unusual medical expenses.  See 38 C.F.R. § 3.275(d) (2014).  The considerations concerning net worth as an eligibility factor for pension, as set forth above, are necessary since it is inconsistent with the pension program to allow a surviving spouse to collect a pension while simultaneously enjoying the benefit of a sizable estate.  There are no precise guidelines, however, which establish what size estate would preclude the payment of pension. 

In this case, the Veteran had qualifying service of 90 days during a period of war.  The evidence establishes that the appellant is the custodian for the surviving spouse of the Veteran.  The last element to determine is whether the surviving spouse's net worth and/or annual income amounts make her ineligible for the claimed benefits.

In that regard, the claim for benefits was submitted in February 2008.  The evidence shows that prior to his death, the Veteran was service-connected for two disabilities; his cause of death was not service-connected.  The claim for benefits included evidence of the surviving spouse's marriage to the Veteran.  In the claim, the surviving spouse reported that she was born in June 1929, establishing her age as 78 years old in February 2008.

She reported being a resident in a nursing home.  She listed cash, bank accounts and certificates of deposits (CDs) in the amount of $1,000 as assets.  She also reported she was in receipt of benefits from the Social Security Administration (SSA) in the amount of $1,312 per month.  A separate letter from SSA showed monthly payments of $1,335 with $96.40 deducted for insurance payments.  

A February 2008 letter from the nursing home where the surviving spouse resides shows that she paid $3,495 per month for her care and lodging.  

VA Form 21-4716a, "Adult Beneficiary-Field Examination Request and Report," dated in July 2008 shows that as of July 31, 2008, the surviving spouse would have an estate of $107,387.65.  Her income, which included VA death pension, SSA benefits, and an annuity was reported to be $3,133 per month.  Her monthly expenses were reported to be $3,703.59.  It was noted that her monthly income was supplemented by her estate in excess of $100,000.  A checking account balance of $5,766 and a money market account balance of $101,611.65 were reported.  

A July 2009 VA Form 21-4716a indicates that the surviving spouse had a checking account balance of $2,557.22 and a money market account balance of $97,000 from the sale of her home.  Her monthly expenditures were noted to be $3,740.  The field examiner reported that her son/payee drew approximately $6,000 three times a year (approximately $1,100 per month) to supplement the monthly disparity between the surviving spouse's income and her monthly expenditures.  

An October 2009 report of contact with the surviving spouse's nursing home where she resides shows that her monthly expenses were $3,245.  

An August 2010 financial document submitted by the appellant shows that his mother had monthly income of $2,372 from SSA and VA death pension benefits; monthly expenses of $3,740; and assets of $97,000.

A July 2011 statement from the appellant shows that he sold his mother's home in July 2008 and placed the proceeds into secure investments that he could draw from to cover the monthly shortage between his mother's income and her expenses.

The RO prepared a Corpus of Estate Determination in October 2011.  The report noted that the surviving spouse had bonds in the amount of $107,387.65 for a total amount of estate of that same amount; the value was noted to be in 2008-09.  Her monthly income included $1,412.40 from SSA for a total of that same amount.  The monthly expenses included $3,620 for her nursing home, clothing of $50.00, $96.40 for medical expenses, and $170 for other expenses for a total of $3,936.40. 

The surviving spouse was noted to be 79 at the time of the calculation with a life expectancy of 8.4 years.  The determination noted that the asset was reported to be worth $97,000 in August 2010 and that after two years, it only decreased by $10,000.  The conclusion was that the surviving spouse's assets should be used to cover the difference in her income and expenses.  It was determined that she should have to spend down a substantial part of her net worth before she would be eligible for death pension again.  Her net worth was deemed a bar to VA benefits.

In the October 2011 decision on appeal, the surviving spouse was notified that the death pension benefits were terminated beginning January 1, 2009, the first of the year after her net worth increased.

In the November 2011 notice of disagreement, the appellant noted that prior to his mother's home being sold, she owed seven months of services to her nursing home, accruing a debt of $18,000.  He reported that after the sale of the home and payment of the debt, his mother was left with $84,502 and that beginning January 1, 2009, she had $63,502 in assets.  He also reported that her current assets had now been depleted.  He did not provide documentation showing the current amount of the asset resulting from the sale of the his mother's home.  Although some financial information was provided, such information was dated in 2008 and 2009.  

A February 2012 letter from the appellant included a deed for his mother's condo, which shows that he was half owner.  He reported that since his mother was half owner, she netted approximately $55,000 from the sale, but also had to pay expenses incurred during 2008 totaling $48,876.  He reported that his mother had been "broke" for several years.  The appellant did not include current financial information documenting the remainder of the money resulting from the sale of the home.  

In the April 2012 substantive appeal, the appellant reported that his mother's net worth in July 2010 of $97,000 was incorrect as half of the money was not hers.  He reported that almost all of her funds were depleted by mid-2009.  Again, he did not provide any information showing the current value of the account with the income from the sale of the home.  

Based on a review of the evidence, the Board concludes that the surviving spouse's net worth remains a bar to VA death pension benefits, effective January 1, 2009.  While her reported monthly expenses exceed her reported monthly income, the evidence of record shows that the corpus of her estate is sufficient to meet her necessary living expenses from January 1, 2009.  

In this case, the most recent information showing the surviving spouse's estate amount of $97,000 is from August 2010; statements from the appellant since then indicate that his mother does not have any money, but no financial information to verify such was included.  Therefore, as the evidence shows $97,000 as the surviving spouse's assets in 2010, the Board concludes that the surviving spouse's financial resources are sufficient to pay for her basic needs. 

Although the surviving spouse's reported expenses may ultimately deplete the financial resources that she now has, the purpose of the death pension program is to aid surviving spouses who are unable to provide themselves the basic necessities.  Based on the information provided by her son, the appellant, this is not the situation.  The evidence as discussed above shows that the surviving spouse's financial resources are and were sufficient to meet her basic needs from January 1, 2009.  It is inconsistent with the intent of the pension program to allow a claimant, as here, to collect a pension while simultaneously retaining a sizeable estate. 

In finding that the surviving spouse's estate is sufficient to provide for her basic needs, the Board acknowledges the appellant's statements disputing that amount and that the money did not all belong to his mother.  However, while the appellant has reported that his mother's estate did not include an asset of $97,000, the Board observes that that very financial information showing the amount of the asset was submitted by the appellant himself.  While he reported that his mother had $63,502 in assets as of January 1, 2009, no explanation has been provided for why the financial documentation submitted by him showed an amount of $97,000 in 2010, if his mother had more than $30,000 less than that amount.  The appellant has not presented any current documentation dated after August 2010 showing the amount of the asset resulting from the sale of his mother's home to support his assertions.  Additionally, in his July 2011 statement, the appellant specifically indicated that he placed the proceeds from the sale to pay for his mother's expenses, indicating that all of the money was to be used on her behalf.  The evidence fails to show that the total money received from the sale of the house was not to be used for his mother's care.  

The Board recognizes the appellant's belief that his mother needs and is entitled to death pension benefits.  Given his mother's net worth detailed above, however, the Board finds that some portion of the corpus of her estate may reasonably be consumed in order to provide for her maintenance.  38 C.F.R. § 3.274(c) (2014).  If her net worth becomes significantly depleted in the future, or there is a substantial increase in necessary out-of-pocket medical expenses, the appellant is encouraged to again file a claim for pension benefits for his mother and submit the appropriate financial documentation.  Under the current circumstances and the facts as presented regarding the surviving spouse's net worth, however, her assets are sufficient to meet her needs.  It follows that from January 1, 2009, the surviving spouse did not meet the net worth eligibility requirement for pension benefits. 

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting entitlement to death pension benefits and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).


ORDER

Termination of death pension benefits, effective January 1, 2009, was proper.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


